Citation Nr: 1429571	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim in July 2013 for additional development and adjudicative action, and the case has now been returned to the Board for further appellate action.  

The record before the Board consists of an electronic record known as the Veterans Benefits Management System.


FINDING OF FACT

A psychiatric disorder, to include PTSD, was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice in a letter sent in April 2008, prior to the initial adjudication of the claim in September 2008.

The duty to assist has also been met in this case.  In this regard, the Veteran's service treatment records and VA and private medical records have been obtained to the extent possible.  He was provided with appropriate VA examinations and medical opinions have been obtained concerning the etiology of the claimed disorder.  The Board finds that the VA examination reports, collectively, are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the originating agency has substantially complied with the July 2013 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with the fourth edition of the AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) as outlined in 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence of record shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that he has PTSD due to his service in the Republic of Vietnam.  He essentially asserts that during this service, he participated in combat operations, sustained injuries, and witnessed causalities; he attributes his PTSD to these incidents.  He claims that his psychiatric disorder began in service and that he has continued to experienced psychiatric symptoms following his discharge from the military.  

Service personnel records verify the Veteran's service in the Republic of Vietnam, to include participation in numerous military ground operations.  His DD 214 lists his military occupational specialty as an auto mechanic.  VA has conceded the Veteran's exposure to stressors while on active duty based on his verified participation in combat campaigns in Vietnam.  See November 2009 Supplemental Statement of the Case.

Service treatment records are negative for evidence of any psychiatric disorder.  An October 1969 separation examination report shows that his psychiatric status was normal.  

Private medical and employment records dated following the Veteran's discharge from service show a diagnosis of depression and a reported history of PTSD as early as January 1993.  At that time, the Veteran reported feeling worried about his job uncertainty.  The Veteran reported having depression and anxiety in June 1993.  He later underwent a psychiatric assessment in August 1995 in connection with a claim for SSA disability benefits, which revealed a substance abuse disorder.  

VA treatment records spanning from December 2004 to February 2007 include the Veteran's intermittent reports of depression and anxiety and show treatment for his symptomatology.  

A March 2008 private psychological evaluation report documents the Veteran's report of experiencing in-coming enemy fire, witnessing casualties, and having difficulty with his superiors during his service in Vietnam.  The private examiner, licensed clinical psychologist Dr. W.J.A., noted that she reviewed a copy of the Veteran's DD 214s.  The Veteran reported experiencing PTSD symptoms since the 1970s but was unable to identify the approximate onset of his depressive symptoms.  The methods of assessment used to evaluate the Veteran included a clinical interview, the Personality Assessment Inventory (PAI), and a review of records.  Dr. W.J.A. deemed the Veteran's responses on PAI to be invalid because he did not complete a sufficient number of questions to allow for a valid interpretation of the test results.  Following the examination, Dr. W.J.A. rendered diagnoses of PTSD, depressive disorder, and alcohol dependence; she concluded that the results of the assessment and the Veteran's description of his symptoms were consistent with the presence of PTSD and depression.  Dr. W.J.A. stated that the Veteran's symptoms were "service-connected," but did not provide any further discussion in support of this statement.

In July 2008, the Veteran underwent a VA PTSD examination.  The examiner reviewed the evidence of record and noted the Veteran's report of feeling intense fear, witnessing causalities, and being ambushed during his service in Vietnam.  The Veteran's reported that he was first prescribed antidepressant medications in the early 1990s at a time when he was attempting to obtain disability benefits.  He reportedly had been on continuous medication for approximately fifteen years.  He denied having significant depression and attributed this to the fact that a reported bankruptcy had been resolved.  On the clinical examination, the examiner highlighted the Veteran's report of having intrusive memories of Vietnam once or twice or week, which did not interfere with his activity.  He stated that he experienced severe nightmares approximately thirty years prior, but denied any recent occurrences.  The Veteran did not report experiencing any other significant re-experiencing symptoms during the previous month.  Regarding avoidance symptoms, the Veteran stated that he may avoid Vietnam movies, but not any other military-related stimuli.  He stated that he was mildly hypervigilant and occasionally angry, which he attributed to his inability to tolerate rude people; this could not be linked to his past exposure to trauma.  The examiner determined that the Veteran did not have PTSD based on the infrequent and low intensity of his symptoms and the results of the clinical examination.  Based on the clinical findings, the examiner provided diagnoses of alcohol dependence and depressive disorder and noted the Veteran's report that situational issues impacting his mood in the past led to his history of antidepressant use. 

VA treatment records show that the Veteran underwent additional psychiatric assessments.  An October 2009 treatment record reflects the Veteran's history of depression and use of medication to treat anxiety and insomnia.  At that time, he denied feeling depressed, unhappy, suicidal, or homicidal or having crying spells.

The Veteran had a positive PTSD screening in April 2012 and a positive depression screening in November 2012.  No mood disorder was noted on psychiatric assessments completed in November 2010, May 2011, and February 2012.  

In a February 2012 psychological evaluation report, Dr. W.J.A. reported that the Veteran was referred for an update of his psychological condition following his initial March 2008 assessment.  The Veteran reported problems with anger control and had no apparent history of counseling.  The mental status examination resulted in continued diagnoses of PTSD, depressive disorder, and alcohol dependence.  Dr. W.J.A. opined that the Veteran's symptoms were as likely as not service-connected.

The Veteran underwent an additional VA PTSD examination in February 2012.  The examiner reviewed the evidence of record and noted his combat service and treatment for anxiety and depressive symptomatology.  Based on the results of the clinical assessment, the examiner determined that the Veteran's symptoms did not meet the criteria for a DSM-IV PTSD diagnosis.  Instead, the examiner diagnosed alcohol dependence in reported partial remission.  She opined that this diagnosis was not related to the Veteran's military service and was not caused or permanently worsened by a service-connected disability.  The examiner noted that the Veteran's only reported symptoms at the time of the examination were "nightmares every once in a while" and that he disliked war movies.  There was no objective evidence of any impairment in the Veteran's social, occupational, or academic functioning based on a mental disorder other than alcohol dependence.  The examiner further noted that upon entering the examination room, the Veteran looked under her desk and around the cabinets in a "very obvious manner."  She determined that his behavior was not consistent with PTSD and was instead consistent with exaggeration and feigning of mental illness.  

During a May 2012 VA PTSD examination, the Veteran reported that he last felt depressed approximately seventeen years prior.  He denied having any recent nightmares, intrusive memories, or panic attacks.  He stated that he did not watch movies about Vietnam and attempted to avoid thinking or talking about his traumatic experiences.  The Veteran described having episodic bouts of irritability and anger and reported being hypervigilant.  Based on the results of the clinical assessment, the examiner determined that the Veteran did not meet the full criteria for a PTSD diagnosis.  He was given a diagnosis of alcohol dependence.  The examiner reviewed the evidence of record and stated that the Veteran's VA medical records did not support the PTSD diagnosis provided by Dr. W.J.A. in March 2008.  According to examiner the PTSD assessment appeared to have been made using an unstructured interview of the Veteran.  He noted that current research indicates the use of a structured interview is significantly and statistically more superior in assessing PTSD.  He further explained that it was possible to have PTSD-related symptoms without the symptoms meeting the DSM-IV criteria for persistent and severity to warrant a PTSD diagnosis.  Thus, the examiner stated that is important to assess the presence of a symptom, as well as its frequency and severity.  The examiner concluded that Dr. W.J.A. did not base her opinion or conclusions on test results, did not review the claims file, and did not follow practices recommended by VA for Compensation and Pension examinations.  

In October 2013, the Veteran underwent an additional VA PTSD examination, for which the examiner reviewed the evidence of record.  The results of the clinical examination failed to reveal the presence of a current mental disorder, and the  examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for a PTSD diagnosis under the DSM-IV.  According to the examiner, the Veteran's profile was suggestive of good mental health adjustment and the absence of any significant psychopathology.  

In a March 2014 VA report, the October 2013 VA examiner provided an opinion regarding the etiology of the Veteran's previously diagnosed depressive disorder.  After a reviewing the record, the examiner opined that the Veteran does not have a current diagnosis of PTSD or a current diagnosis of depressive disorder.  The examiner determined that the Veteran's depressive disorder noted on the July 2008 VA examination was a situational episode due to his alcohol dependence and reported bankruptcy.  He concluded that this resolved without residuals, as a depressive disorder was not diagnosed during the May 2012 VA examination.  As additional support of this conclusion, the examiner highlighted the Veteran's denial of any depressive symptoms at the time of the May 2012 VA examination.  The examiner opined that the Veteran's history of resolved depressive disorder was not etiologically related to service or caused or permanently worsened by a service-connected disability.

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the claim.

Regarding PTSD, the preponderance of the evidence supports a finding that the Veteran has not had PTSD at any time since he filed his claim in March 2008.  Although the medical evidence shows a PTSD diagnosis in the March 2008 and February 2012 private psychological examination reports, Dr. W.J.A. based this diagnosis on psychometric test results she deemed to be invalid.  Dr. W.J.A. failed to explain how the Veteran's symptoms met the criteria for the PTSD diagnosis, especially in light of the invalid test results, or relate the diagnosis to a specific stressor.  In rendering the PTSD diagnosis, the private clinician did not review or consider all of the pertinent evidence of record, to include the Veteran's inconsistent statements regarding the onset, nature, and severity of his reported psychiatric symptomatology.  As a result, the Board finds the PTSD diagnosis provided by Dr. W.J.A. to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, the Board finds that the July 2008, February 2012, May 2012, and October 2013 VA examiners' determinations that the Veteran does not have PTSD are highly probative, as each medical professional provided a detailed explanation for why the criteria for PTSD were not met.  As such, the Board finds that PTSD is not currently present and has not been present at any time during the period of the claim.
 
Service connection is also not warranted for a psychiatric disability other than PTSD.  The probative evidence reveals diagnoses including depressive disorder during the pendency of the claim.  However, the preponderance of the evidence shows that no acquired psychiatric disorder was present in service or until years thereafter and that no such disorder is etiologically related to service.

As noted above, the Veteran's service treatment records are negative for evidence of a psychiatric disorder and such is not shown for many decades following his separation.  He has provided inconsistent statements regarding the onset of his psychiatric symptoms and the circumstances surrounding the initial manifestation of the claimed disorder.  To the extent that the Veteran claims that the claimed disorder was present during service or within a year of his separation, his statements are not credible.  Given this, the preponderance of the evidence weighs against the Veteran's contentions that a psychiatric disorder began during service or that he has experienced a continuity of symptomatology since his discharge from the military.  Thus, service connection on a presumptive basis or based on a continuity of symptomatology is not warranted.  

Additionally, the record does not contain any competent and probative medical evidence linking a diagnosed psychiatric disorder to service, though it does include the March 2014 VA examiner's probative opinion that the previously diagnosed depressive disorder is not etiologically related to the Veteran's military service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board acknowledges that Dr. W.J.A. opined that the Veteran's symptoms are as likely as not "service-connected."  However, the private clinician only related the Veteran's symptoms to service and not an actual psychiatric diagnosis other than PTSD.  Also, she did not provide any rationale to support her conclusion. Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, Dr. W.J.A.'s opinion is of reduced probative value and the Board accords greater probative weight to the March 2014 VA opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

While there is some evidence of alcohol abuse in and subsequent to service, service connection for drug or alcohol abuse on the basis of service incurrence or aggravation is precluded by law.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(a). To the extent that the Veteran claims that service connection is warranted for alcohol abuse, his argument fails. 

The Board has also considered the Veteran's own statements to the effect that he has a psychiatric disorder, claimed as PTSD, as a result of his Vietnam service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


